Title: To George Washington from Major General Nathanael Greene, 22 June 1780
From: Greene, Nathanael
To: Washington, George



Sir
Springfield June 22d 1780 10 oClock P.M.

I have been impatiently waiting in consequence of the intelligence receivd this afternoon from Mr P——l to hear of the Enemys beginning their March. It is now ten oClock and no accounts arrivd from the lines of the least appearance of a movement. The positive manner in which the intelligencer gave in his intelligence and the other circumstances mentioned by Major Lee induced me to believe that the Enemy were about to make some movement and they may still get in motion before morning; but I begin to have some apprehensions whether this movement to the Northward may not be given out with a view of forceing your Excellency as far towards the North River as possible in order to leave an open passage to Trenton.
I do not know what kind of credit is to be given to this Mr P——but he says he is employed by your Excellency and that he is willing to forfiet his life if every thing he tells is not strictly true as far as he can determin from the appearance of things. May not the Enemy be apprised of his being a double spy and indeavor to ploy him off accordingly, in order to mislead our attention. I told him of the consequence of deceiving us, would be nothing less than a forfeiture of his life. He really appeard to be sinsere but I begin to doubt his intelligence.
Col. Dayton is gone down to the lines to get intelligence, but how he will succeed I know not.
The two Prisoners mentioned in my last have since come in, but both so drunk and sulky, that they cannot, or will not, give the least intelligence. The Enemy had three killed several wounded, and two made Prisoners.
Your Excellency may depend upon the earliest intelligence of their motions if they come out and which way they direct their march. The troops and Militia ⟨are all⟩ orderd to lay upon their Arms⟨.⟩ I am in hopes to give a good account of them if they come out. I am with great respect Your Excellencys Most Obed. humble Ser.

Nath. Greene

